Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

DETAILED ACTION

Response to Amendment
2.	Applicant’s amendment to the claims, filed on June 15, 2021, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant's response filed on June 15, 2021, regarding the allowability of the current application has been fully considered and are persuasive in light of the amended claims, arguments/remarks, and examiner’s amendment.

Examiner’s Amendment
4.	Authorization for this examiner’s amendment was given in an interview with Jeffrey Hsu on September 15, 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
The following claims are amended:


1. (Currently Amended) A method for forming a package structure, comprising:
forming a first redistribution structure over a carrier substrate;
disposing a first semiconductor die over an interposer substrate, 
subsequently stacking the interposer substrate over the first redistribution structure and the carrier substrate, wherein the interposer substrate extends across edges of the first semiconductor die, the first semiconductor die is disposed over the interposer substrate prior to stacking the interposer substrate over the first redistribution structure, and the first redistribution structure and the carrier substrate are positioned at a same side of the first semiconductor die;
disposing at least one device element over the interposer substrate;
disposing a second redistribution structure over the device element; 
forming a first protective layer to surround the first semiconductor die connecting the first redistribution structure and the interposer substrate; and
forming a second protective layer to surround the device element, wherein the device element and the second redistribution structure are separated by the second protective layer.

Claim 2,
	Line 2 change “the redistribution structure” to “the first redistribution structure”

Claim 3,
	Line 2 change “the protective layer” to “the first protective layer”

Claim 4,
	Line 2 change “the redistribution structure” to “the first redistribution structure”

	Line 2 change “the redistribution structure” to “the first redistribution structure”
	Line 3 change “the redistribution structure” to “the first redistribution structure”

Claim 6 is canceled

Claim 9 is canceled

Claim 10, 
	Line 2 change “claim 9” to “claim 1”

Claim 12,
	Remove line 3

Change Claim 15 to:
15. (Currently Amended) A method for forming a package structure, comprising:
stacking a first semiconductor die over an interposer substrate, wherein a first conductive structure directly connects to the interposer substrate and the first semiconductor die;
forming a first protective layer to surround the first semiconductor die over the interposer substrate;
bonding the interposer substrate to a first redistribution structure disposed on a carrier substrate with the first protective layer
subsequently stacking a second semiconductor die and a device element over the interposer substrate on an opposite side of the first semiconductor die, wherein a second conductive structure directly connects to the interposer substrate and the second semiconductor die;

forming a second protective layer to surround the second semiconductor die and the device element.

21. (Currently Amended) A method for forming a package structure, comprising:
forming a first redistribution structure over a carrier substrate;
disposing a first semiconductor die and at least one conductive bump structure on a first side of an interposer substrate;
subsequently stacking the interposer substrate over the first redistribution structure and the carrier substrate, wherein the at least one conductive bump structure directly connects the interposer substrate and the first redistribution structure;

disposing a second semiconductor die and at least one conductive pillar structure directly on a second side of the interposer substrate, wherein a portion of the first semiconductor die overlaps the second semiconductor die in a normal direction of the carrier substrate, and the first redistribution structure is between the second semiconductor die and the carrier substrate




	Line 2 change “claim 21” to “claim 28”

Claim 23,
	Line 2 change “claim 21” to “claim 28” 

Claims 25-26 are canceled

New claim 27:
27. (New) The method for forming a package structure as claimed in claim 21, further comprising forming a first protective layer surrounding the first semiconductor die between the first redistribution structure and the interposer substrate.

New claim 28:
28. (New) The method for forming a package structure as claimed in claim 27, further comprising forming a second protective layer surrounding the second semiconductor die.

New claim 29:
29. (New) The method for forming a package structure as claimed in claim 27, wherein the first protective layer is formed prior to stacking the interposer substrate over the first redistribution structure and the carrier substrate.




30. (New) The method for forming a package structure as claimed in claim 21, further comprising forming a device element on the second side of the interposer substrate adjacent to the second semiconductor die.


Allowable Subject Matter
5.	Claims 1-5, 7, 10, 12-13, 15-17, 21-24, and 27-30 are allowed over prior art of record. 

The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

Claim 1, “forming a first redistribution structure over a carrier substrate; disposing a first semiconductor die over an interposer substrate, subsequently stacking the interposer substrate over the first redistribution structure and the carrier substrate, wherein the interposer substrate extends across edges of the first semiconductor die, the first semiconductor die is disposed over the interposer substrate prior to stacking the interposer substrate over the first redistribution structure, and the first redistribution structure and the carrier substrate are positioned at a same side of the first semiconductor die” – as instantly claimed and in combination with the additionally claimed limitations. All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.


Claim 15, “subsequently stacking a second semiconductor die and a device element over the interposer substrate on an opposite side of the first semiconductor die, wherein a second conductive structure directly connects to the interposer substrate and the second semiconductor die” – as instantly claimed and in combination with the additionally claimed limitations. All claims ultimately dependent on independent claim 15 incorporate allowable subject matter.

Claim 21, “subsequently stacking a second semiconductor die and a device element over the interposer substrate on an opposite side of the first semiconductor die, wherein a second conductive structure directly connects to the interposer substrate and the second semiconductor die; disposing a second semiconductor die and at least one conductive pillar structure directly on a second side of the interposer substrate … and the first redistribution structure is between the second semiconductor die and the carrier substrate” – as instantly claimed and in combination with the additionally claimed limitations. All claims ultimately dependent on independent claim 21 incorporate allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; pertinent prior arts and their most relevant figures are provided:
2016/0260684 (Figs. 7A-B, 9A-B), 2016/0049385 (Figs. 1A-C), 2015/0325556 (Figs. 2C, 2F), 2015/0162265 (Figs. 1, 10), 2018/0102313 (Figs. 1-12), 2017/0263518 (Figs. 1-19), 2017/0092617 (Figs. 1-2F), 2015/0162265 (Figs. 9-10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818